Citation Nr: 1329830	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy to include as secondary to the service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard and had periods of active duty from June 1972 to October 1976 and from July 2002 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of an August 2005 rating decision, the RO granted service connection for cervical spondylosis with headaches.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal except for the August 2013 appellate brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the appeal on the merits.

The Veteran contends that his current neuropathy in his bilateral upper extremities is related to his service-connected neck disability, or his neck injury in service.

Service treatment records from October and December 2002 reveal that the Veteran complained of numbness in his arm and left two fingers, one day and a half following a neck injury.  He stated that his in-service physician told him that "something could be pinched."  The Veteran also complained of pain going down his shoulders and his arms.  He avers that he has noticed the onset of this pain in service, following his neck injury, and it continues to present day.

The Veteran underwent a VA examination in July 2006 where he complained of on and off numbness in both of his upper extremities, especially in the hands and fingers.  He denied numbness on the day he was present for the examination.  The numbness in both hands was mostly in the fingers except for the palms, and the left hand was worse than the right hand.  An addendum note was added upon receiving reports of the EMG and nerve conduction studies.  

EMG and nerve studies were conducted in August 2006, which revealed sensory neuropathy in the upper extremities and no apparent carpel tunnel syndrome.  Studies ruled out cervical radiculopathy.

In September 2006, the VA examiner clarified that the EMG and nerve conduction studies indicated sensory neuropathy in the upper extremities and no evidence of cervical radiculopathy.  She stated that the sensory neuropathy in the upper extremities is not due to cervical spondylosis.  

The Board finds that the VA examiner's opinion lacked supporting rationale.  Without such, it is difficult for the Board to make a determination as to service connection.  As a result, the Board finds that a clarifying addendum opinion addressing specific questions regarding etiology is necessary at this juncture.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain an addendum medical opinion from an appropriate VA examiner.  The claims folder must be provided to the examiner. 

After reviewing the evidence of record, to include service treatment records, the 2006 EMG and nerve conduction studies and accompanying reports, the VA examiner should specifically address the following questions and provide adequate supporting rationale for his or her opinions stated.

*What is the relationship between the in-service complaints of numbness and pain affecting his shoulders, arms, and fingers, and the current complaints and findings involving each upper extremity?

*What is the origin (location) of the neuropathy of the upper extremities, or in other words, from what part of the body does the Veteran's neuropathy originate?  Please comment on the etiology of the current neuropathy.

*Is the current neuropathy of the bilateral upper extremities at least as likely as not related to the Veteran's service-connected neck disability or any other event in service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought of appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


